 Case 1:19-cr-00165-LEK Document 7 Filed 12/18/19 Page 1 of 1                 PageID #: 14

                                      MINUTES


 CASE NUMBER:             CRIMINAL NO. 19-00165 LEK
                                     (17-00101-3 LEK)
 CASE NAME:               USA vs. Barbara Williams
 ATTYS FOR PLA:           Kenneth M. Sorenson
 ATTYS FOR DEFT:          Birney B. Bervar

       JUDGE:      Leslie E. Kobayashi            REPORTER:         Cynthia Fazio

       DATE:       12/18/2019                     TIME:             02:45 PM - 03:20 PM

COURT ACTION: EP: Initial appearance, Waiver of Indictment, Arraignment & Plea to
Felony Information held.

Defendant present, not in custody.

Defendant Barbara Williams sworn, questioned by the Court. Charges received.

Waiver of Indictment signatures verified, approved and filed.
Memorandum of Plea agreement, signatures verified and filed

Court informs Defendant of sentencing guidelines, possible departure from sentencing
guidelines, possible penalties, supervised release, possible loss of civil rights, limited
rights to appeal, etc.

Plea of Guilty as to the Felony Information entered by the Defendant. Court accepts
Defendant’s Plea of Guilty. Court defers full acceptance of Plea Agreement until after
pre-Sentence report is prepared. Pre-Sentence report ordered from USPO.

Charges have been received.

Defendant, Barbara Williams, pleads GUILTY to Felony Information.

All pending dates and hearings for CR17-00101-3 LEK are VACATED.

SENTENCING to Felony Information set for April 23, 2020 at 3:30 PM before Judge
Leslie E. Kobayashi.

All conditions of release as previously entered in CR17-00101 LEK remain in effect.


Submitted by: Agalelei Elkington, Courtroom Manager
